DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 9, 2021.
Claims 1-5, 7-15 and 21-23 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Ballarini on April 28, 2021.
The application has been amended as follows: 
A period has been added to the end of claim 1.
In claim 10, line 2 the term “120.degree.” has been replaced with 
--120 degrees--.
The examiner’s amendment was done to correct typographical errors.
Drawings
The drawings were received on April 9, 2021.  These drawings are acceptable, the objections to the drawings as set forth in the Office Action dated December 9, 2020 has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on April 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,308,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed April 9, 2021, with respect to claims 1-5 and 7-15 have been fully considered and are persuasive.  The rejection of December 9, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-15 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a toroidal friction continuous speed variation device having an input friction disc connected to a first power branch; an output friction disc connected to a second power branch, and at least two roller members; the roller members having a friction surface shaped in the form of a spherical dome, wherein the contact pitch diameter between the input and output friction discs and the roller member which is positioned on the discs themselves, does not vary with the variation of the transmission ratio of the continuous speed variation device as recited as a whole together in claim 1.
The prior art does not anticipate or render obvious a continuous speed variation device comprising an input friction disc, an output friction disc, at least two roller members, input and output friction discs having a friction surface of toroidal shape and 
The prior art does not anticipate or render obvious a toroidal friction continuous speed variation device having an input friction disc, an output friction disc, and at least two roller members, the roller members having a friction surface shaped in the form of a spherical dome, wherein the input and output friction discs are capable of displacement along a radial direction and the remaining structure of claim 21.
The prior art does not anticipate or render obvious a toroidal friction continuous speed variation device having an input friction disc, an output friction disc, and at least two roller members, the roller members having a friction surface shaped in the form of a spherical dome; and an axial cam, interposed between the complementary disk and the input and output friction discs, transmitting torque between the input and output friction discs and a complementary disk and wherein a preload is provided to the input and output friction discs along the axis of rotation when torque is transmitted and the remaining structure of claim 22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3659